Opinion issued November 20, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00899-CR
                           ———————————
                  MONAJ KEVIN ASTHAPPAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCR-067943


                          MEMORANDUM OPINION
      Appellant, Monaj Kevin Asthappan, has filed an unopposed motion to dismiss

his appeal in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX.

R. APP. P. 10.3(a)(2), 42.2(a). No opinion has issued. See TEX. R. APP. P. 42.2(a).
      Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f).

                                 PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2